Judgment, Supreme Court, New York County (Burton Roberts, J.), rendered June 21, 1990, which convicted defendant, upon his plea of guilty, of attempted murder in the second degree, and resentenced him to a term of imprisonment of 8 Vs to 25 years, unanimously affirmed.
Defendant’s claim that he was denied his statutory right, pursuant to CPL 390.20, to a current presentence report at his resentencing since the updated report provided to the court did not contain information concerning his past seven years incarceration is unpreserved for appellate review, and we decline to review it in the interest of justice. Were we to review in the interest of justice, we would find the claim to be without merit inasmuch as the updated report contained information not contained in the original report, and the court "considered all [other] available and relevant sentencing information, including the facts of the instant case * * * defendant’s prior criminal history, and comments of the prosecutor, defense counsel and defendant.” (People v Ruiz, 180 AD2d 612.) In particular, defense counsel advised the resentencing court that defendant successfully completed a drug program in prison and that defendant’s mental state was stabilized by anti-depressant medication. In view of the brutal nature of the instant crime, the court did not abuse its discretion in imposing sentence.
We have considered defendant’s other claims and find them to be meritless. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.